USCA4 Appeal: 21-2108      Doc: 6        Filed: 02/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2108


        DERRICK MICHAEL ALLEN, SR.,

                            Plaintiff - Appellant,

                     v.

        KINGWOOD APARTMENTS; IAN DEL TORO, Leasing Consultant; GSC;
        SHANNON BRUMMETT, Regional Property Manager; SUSAN DAVIS; JON
        PEREL; G. TERRY MEYERS; DONNA GRIFFIN,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00992-TDS-LPA)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2108      Doc: 6         Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

               Derrick Michael Allen, Sr., appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

        complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

        reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

        v. Kingwood Apartments, No. 1:19-cv-00992-TDS-LPA (M.D.N.C. Sept. 29, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     2